DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hellin et al. US 2013/0120720 in view of Ishizawa et al. US 2008/0266682.
	Regarding claim 1, Hellin discloses (see at least [0036]-[0053], Fig 1- Fig 4) a lens adjusting mechanism (10), comprising: a light-valve case ([0036], 5 is surrounded by a barrel), having a light emitting opening (19) and a first opening edge (20) adjacent to the light emitting opening; a lens case (5), having a light-path entrance (Fig 2 shows optical axis 6 through lens 5), a light-path exit (Fig 2 shows optical axis 6 extends through aperture 19) and a second opening edge (Fig 8 shows the edge of the barrel that holds lens 5) adjacent to the light-path entrance (Fig 2); at least one fastener (56) to connect the first opening edge and the second opening edge ([0040], 56 connects 40 and 20); having at least one contact disposed between the first opening edge and the second opening edge ([0038], spring 46), the at least one leaf contact abutting against the first opening edge or the second opening edge (Fig 3 shows spring 46 abutting plate 40 which has an opening of the optical axis 6), wherein the fastener is capable of adjusting a distance between the first opening edge and the second opening edge ([0053]), Fig 8 shows the optical axis 6 has been adjusted and the position of the lens 5 with respect to base plate 20 has been changed) but does not teach a leaf spring assembly, a leaf contact; the leaf spring assembly contacting against the first opening edge. However, in a similar endeavor, Ishizawa teaches a leaf spring assembly ([0044], Fig 1, 5), a leaf contact (5a); the leaf spring assembly contacting against the first opening edge ([0044], 4 describes plurality of bridge portions 5c of 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the leaf springs of Ishizawa for the purpose of ensuring a stable driving force within a lens barrel (Ishizawa, [0066]).
	Regarding claim 2, Hellin in view of Ishizawa discloses the invention as described in claim 1 and Ishizawa further teaches wherein the leaf spring assembly is a plate spring ([0052], Fig 2). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the leaf (Ishizawa, [0066]).
	Regarding claim 3, Hellin in view of Ishizawa discloses the invention as described in claim 2 and Ishizawa further teaches wherein the plate spring comprises a substrate ([0052], 5 is formed in a plate shape) and a plurality of contact parts (Fig 2, 5b), the substrate has a through hole (Fig 2, 5b surrounds the hollow portion of 5), and the contact parts are disposed adjacent to the through hole (Fig 2 shows portion 5b surrounds the hollow portion of 5). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the springs of Ishizawa for the purpose of reducing the need for adjustment (Ishizawa, [0053]). 
	Regarding claim 4, Hellin in view of Ishizawa discloses the invention as described in claim 3 and Ishizawa further teaches wherein the plate spring comprises a stress dispersion hole (Fig 2 shows portion 5b surrounds the hollow portion of 5) disposed adjacent to a location of one of the contact parts connecting with the substrate ([0044] , a part of at least one of the plurality of 5c of 5 so that a load characteristic of the spring 5 can be changed). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the springs of Ishizawa for the purpose of providing a secure adjustment mechanism (Ishizawa, [0044]).
	Regarding claim 5, Hellin in view of Ishizawa discloses the invention as described in claim 3 and Hellin further teaches wherein the distance is adjusted by two (Fig 7 shows adjustment with respect to perpendicular directions of axes 81 and 82).
	Regarding claim 6, Hellin in view of Ishizawa discloses the invention as described in claim 3 and Hellin further teaches wherein one of the at least one fastener is to fix but not to adjust the distance ([0015] , the system comprises a locking mechanism for securing a position of the second support part relative to the first support part).
	Regarding claim 7, Hellin in view of Ishizawa discloses the invention as described in claim 6 and Hellin further teaches wherein the substrate includes a gap (Fig 3 shows a gap within plate 40), and the gap is corresponding to the one of the at least one fastener (Fig 4 shows 40 adjacent to bolts within 51 that contains fasteners).
	Regarding claim 8, Hellin in view of Ishizawa discloses the invention as described in claim 3 and Hellin further teaches wherein the at least one fastener includes three fasteners disposed corresponding to three contact parts of the plate spring (Fig 3 shows each 51 contains at least 3 bolts and is located above 46).
Regarding claim 9, Hellin discloses, the at least one fastener includes three fasteners (Fig 3 shows each member 51 contains at least 3 bolts and is located above spring 46), two of the three fasteners are positioned corresponding to two adjacent corners of the “…..” spring (Fig 3 shows each member 51 contains at least 3 bolts and is located above spring 46), the other fastener is positioned corresponding to a middle region of the substrate away from the two adjacent corners of the “…” spring (Fig 3 shows washer 57 that contains a bolt is above and away from the edge of spring 46), and two of the contact parts are disposed symmetrically with respect to the fastener at the middle region of the substrate on the “….” spring (Fig 3 shows each member 51 is placed symmetrically around the hollow portion of plate 40 where opposed holes 42 are placed) but does not teach wherein the plate spring comprises four contact parts and wherein the disclosed springs are plate springs. However, Ishizawa teaches wherein the plate spring comprises four contact parts (Fig 2 shows at two portions 5b and at least two portions 5c) and wherein the disclosed springs are plate springs ([0052] describes leaf spring 5 is formed in a plate shape). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the leaf springs of Ishizawa for the purpose of ensuring a stable driving force within a lens barrel (Ishizawa, [0066]).
Regarding claim 10, Hellin in view of Ishizawa discloses the invention as described in claim 3 and Ishizawa further teaches wherein the lens adjusting mechanism satisfies one of the following: (1) the substrate and the contact parts are a one-piece structure (Fig 2 shows spring 5 is a unitary structure); (2) the contact parts are fixed on the substrate by thread locking; (3) the at least one fastener has only one assembling direction from one side of the plate spring to an opposite side of the plate spring; (4) the fastener is a screw, a bolt or a clip; (5) material of the plate spring is SUS301 stainless steel; and (6) a length of 12 one of the contact parts is longer than 8 centimeter. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hellin with the leaf springs of Ishizawa for the purpose of ensuring a stable driving force within a lens barrel (Ishizawa, [0066]).
Allowable Subject Matter
Claims 11-20 are allowed.
As to independent claim 11, although the prior art, Hellin, teaches a lens adjusting mechanism, comprising: a lens carrier and a thin elastic element, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 11, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including “at least one elastic hook attached to the through-hole edge, and at least one combiner to combine the through-hole edge and the thin elastic element, wherein the combiner is capable of adjusting a distance between the thin elastic element and the through-hole edge ”, together in combination with the totality of particular features/limitations recited therein.
With regards to dependent claims 12-19, these claims depend upon independent claim 11 and are therefore indicated as allowable.
As to independent claim 20, although the prior art, Hellin, teaches a lens adjusting mechanism, comprising: a light-valve case, having a light emitting opening and a first edge adjacent to the light emitting opening; a projecting lens case, the lens adjusting mechanism further comprises a light-valve and a lens module, the light valve is disposed on the light-valve case, the projecting lens case is to hold the lens module, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 20, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including “an end of the spring contacts against the spring abutment, the other end of the spring contacts against the spring head, the spring abutment is fixed on one of the first edge and the second edge, and the spring head 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uno et al. US 2012/02366423, Nemura et al. US 2014/0092371, and Uno et al. US 2014/0111877 are lens driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARRIEF I BROOME/Examiner, Art Unit 2872